MEMORANDUM OPINION
                                        No. 04-12-00109-CV

                                          Oscar LINARES,
                                             Appellant

                                                  v.

   CITY OF SAN ANTONIO, San Antonio Fire Fighters’ and Police Officers’ Civil Service
              Commission, and San Antonio Fire Chief Charles N. Hood,
                                   Appellees

                    From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-CI-09278
                              Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 9, 2012

DISMISSED

           The clerk=s record was due on March 20, 2012, and has not been filed. On March 21,

2012, the district court clerk filed a notification of late record stating that appellant had failed to

pay or make arrangements to pay the clerk=s fee for preparing the clerk’s record, and appellant is

not entitled to appeal without paying the fee. On March 29, 2012, this court ordered appellant to

show cause in writing by April 9, 2012, why this appeal should not be dismissed for want of
                                                                                   04-12-00109-CV


prosecution. Appellant did not respond. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b). Costs of the appeal are taxed against appellant.

                                                     PER CURIAM




                                               -2-